Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to October 25, 2016.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pfirrmann in view of Dobson in further view of Chen.


The claims differ from Pfirrmann in that the solution further includes histidine and melatonin.
Dobson (2015/0164065) entitled "Organ Arrest, Protection, Preservation and Recovery" teaches organ preservation solutions, in paragraph 60 containing allopurinol, glutathione, and melatonin.  In the claims the solution contains magnesium, histidine and adenosine as well.
The claims further differ from the above references in that the solution further contains glucosamine.
Chen (5,654,266) entitled "Composition for Tissues to Sustain Viability and Biological Functions in Surgery and Storage" teaches in the abstract, solutions for storing donor tissues prior to transplantation.  In column 8, the solution contains N-acetyl glucosamine.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the organ preservation solution of Pfirrmann and to further include histidine and melatonin as taught by Dobson and glucosamine as taught by Chen because both Dobson and Chen teach advantages of preserving explanted tissue with 


In the claims the solution 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 1 line 2, "waiting" may be intended to be "storage".  In claim 1 line 3 and all occurrences, "characterized by" is improper and may be 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang (2013/0130225) teaches organ cold storage solutions.
Lee (2011/0008763) teaches organ cold storage solutions.
Aslaner (Int J Clin Exp Med) teaches organ cold storage solutions with melatonin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.